689 N.W.2d 225 (2004)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Lee DRAIN, Defendant-Appellant.
Docket No. 125768, COA No. 224539.
Supreme Court of Michigan.
December 10, 2004.
On order of the Court, the application for leave to appeal the January 20, 2004 judgment of the Court of Appeals is considered, and pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals pertaining to defendant's sentence *226 for violating M.C.L. § 750.531 and REMAND this case, for a second time, to the Court of Appeals for reconsideration in light of People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
On the earlier remand, the Court of Appeals merely quoted from its original opinion, which is insufficient to support the type of analysis Babcock warrants. On second remand, we instruct the Court of Appeals to provide a more thorough analysis and conclusion pursuant to the guidelines set forth in Babcock.
WEAVER, J., dissents and states as follows:
I dissent from the remand order. Applying the analysis of my dissenting and concurring opinion in People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003), I would deny leave. The trial court satisfied the requirement for "a substantial and compelling reason" for its departure from the sentencing guidelines, and its decision did not venture beyond the range of principled outcomes under the circumstances. In its decision on remand, the Court of Appeals correctly affirmed the trial court's sentence.